
	

113 S385 IS: To deem the submission of certain claims to an Indian Health Service contracting officer as timely.
U.S. Senate
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 385
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2013
			Mr. Begich (for himself,
			 Mr. Crapo, Ms.
			 Murkowski, Mr. Tester, and
			 Mr. Baucus) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		A BILL
		To deem the submission of certain claims to an Indian
		  Health Service contracting officer as timely.
	
	
		1.Timely submission of certain
			 claimsNotwithstanding any
			 other provision of law, a claim submitted to an Indian Health Service
			 contracting officer pursuant to the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450 et seq.) on or before October 31, 2005, involving
			 a claim that accrued after October 1, 1995, and on or before September 30,
			 1999, shall be deemed to be timely submitted.
		
